Title: To Thomas Jefferson from Thomas Appleton, 20 March 1807
From: Appleton, Thomas
To: Jefferson, Thomas


                        
                            March 20: 1807
                        
                        Thomas Jefferson (President of the U:States)
                  
                     
                        
                           To. 175 flasks of montipulciano wine @ £ 1–10.4–
                           £
                           291
                            —
                        
                        
                           To amt. of 7 different charges transporting by land & water to Leghorn
                           }
                           
                           49.
                           
                        
                        
                           To transporting from Montepulciano to florence
                           
                           
                           60.
                           
                        
                        
                           To transporting from florence to Leghorn
                           
                           
                           36
                           
                        
                        
                           To bottling corking. packing cords &c. 
                           
                           
                           33
                           
                        
                        
                           To transporting to Store
                           
                           
                           4.
                           
                        
                        
                           &c. to boat &. on board
                           
                           
                           
                                6.
                           
                           
                        
                        
                           
                           
                           
                           479
                           
                        
                        
                           To 350. empty bottles & Corks.
                           
                           
                           
                              101
                           
                           
                        
                        
                           
                           
                           £
                           580
                           
                        
                        
                           £ 580—equal to 870
                           }
                           
                           
                           
                        
                        
                           or.—91. Spanish Dollars. & 11/19ths @ 9 & ½ 
                           
                           
                           
                           
                        
                        
                           or. 26 & 6/10 ths per bottle
                           
                           
                           
                        
                     
                  
                  The above wine was shipp’d on board the Ship June Capt McCarthy for P & add. to the Care of Mr. gabriel Christie the Collector.
                        
                            
                        
                    